This year, we 
celebrate the centennial of the Peace Palace in The 
Hague, seat of the International Court of Justice (ICC) 
and the Permanent Court of Arbitration, and symbol of 
the pursuit of peace by means of law. Next year, we will 
commemorate the centennial of the first of two suicidal 
world wars that caused unspeakable human suffering, 
horrible crimes against humanity and the oppression of 
half of Europe’s population until the Berlin wall came 
down in 1989.

Out of the ashes of those global conflagrations 
grew the desire of the peoples of the world to put an end 
to violent conflict and to guarantee human rights for 
every human being in every country. “Never again” is 
what humankind wanted. Unfortunately, so far it is not 
what we have been able to deliver to everyone.

During the festive celebrations this year in The 
Hague, which gave fresh impetus to the peaceful 
settlement of disputes, there were scenes of unspeakable 
violence in Syria, including the use of chemical 
weapons. More recently, in Nairobi, dozens of people 
were killed by terrorists. One of the victims was Dr. 
Elif Yavuz, a young Dutch woman who was eight 
months pregnant with her first baby. My heart goes out 
to Dr. Yavuz’s family, to all the victims of the Nairobi 
attack and to their loved ones.

The powerlessness of the international community 
to put an end to abuses like those has led in the past 
to the establishment of new bodies and instruments. 
After the Second World War, the United Nations was 
founded and the Universal Declaration of Human 
Rights was adopted. Following more recent genocides, 
the International Criminal Court was established. The 
use of chemical weapons by Saddam Hussein led to the 
Chemical Weapons Convention and the Organization 
for the Prohibition of Chemical Weapons (OPCW). 
So the institutions and instruments are in place. The 
question is, what is preventing them from delivering 
results? Perhaps the answer to the question was given 
already four centuries ago by Dutch philosopher Baruch 
Spinoza when he wrote: “Peace is not an absence of 



war; it is a virtue, a state of mind, a disposition for 
benevolence, confidence, justice”.

It is my conviction that the international community 
must keep working on the project we launched a hundred 
years ago. We should follow the example of Dr. Yavuz, 
who was committed to helping people suffering from 
HIV/AIDS and malaria. We should work to achieve 
her aims and uphold her ideals. We should make clear 
that terrorism will never triumph. We should invest in 
the United Nations and support it as effectively as we 
can. We strongly support the Secretary-General and 
the message he delivered here on Tuesday (A/68/PV.5). 
We will join him on the road to peace, justice and 
development.

The Netherlands advocates a coherent agenda for 
strengthening the international legal order. A peaceful 
world demands a sustainable legal order and a powerful 
agenda for development. It demands a strategy for 
disarmament and a focus on human rights. Those are 
the principles of the foreign policy of the Netherlands. 
A partnership for peace, justice and development is the 
cornerstone of the Dutch candidacy for a non-permanent 
seat in the Security Council in 2017-2018.

The world was shocked to discover that an attack 
with chemical weapons had taken place in Syria 
on 21 August. The attack violated one of the most 
important peremptory norms of international law. The 
1925 Geneva Protocol, to which Syria is a party, bans 
the use of chemical weapons. The situation in Syria 
poses a clear threat to international peace and security. 
The Netherlands calls on the Security Council to take 
concerted action to address that threat. We have just 
heard from the representative of Australia what is going 
to happen today.

Syria does not comply with the international 
norm that requires it to protect its citizens. But the 
international community also has a responsibility. 
The Netherlands supports the proposal that permanent 
Security Council members should henceforth refrain 
from using their veto power in votes on intervention 
to stop the mass atrocity crimes identified by the 
2005 World Summit. They should show that they are 
serious about their responsibility to protect vulnerable 
populations, underlining our consensus that genocide, 
war crimes, crimes against humanity and ethnic 
cleansing must never be tolerated.

As the Secretary-General said, those responsible 
for the atrocities in Syria should be held accountable in 
accordance with international law. The use of chemical 
weapons is a war crime under the Rome Statute. If the 
Syrian Government itself sees no possibility of tracking 
down and prosecuting the guilty parties, it can ask the 
ICC to do so. If Syria makes no request, the Security 
Council must take action. Finally, as the Secretary-
General also said, we can hardly be satisfied with the 
destruction of chemical weapons while the wider war 
continues to destroy Syria and kill innocent people. A 
peaceful solution is needed. And the women of Syria 
should be involved in making that happen, as there can 
be no solution without them.

Security Council resolution 1325 (2000) on women, 
peace and security provides an outstanding tool for 
promoting inclusive conflict resolution. This week we 
hosted a side event marking the importance of women’s 
political participation for successful transitions in the 
Middle East and North Africa. The Executive Director 
of UN-Women told me earlier this week that courage 
is every woman’s middle name. It certainly is in Syria.

The Netherlands supports John Kerry’s efforts to 
encourage Israel and the Palestinian Authority to arrive 
at a two-State solution through direct negotiations. The 
international community should support the Israeli-
Palestinian talks. Only a political solution can lead to 
lasting peace.

Fifty years ago, United States President John F. 
Kennedy expressed the fear that in the 1970s there 
would be 15, 20 or even 25 nuclear-weapon States. 
Thanks in part to the Treaty on the Non-Proliferation 
of Nuclear Weapons, that danger was averted, but the 
risk of further proliferation of nuclear weapons has not 
receded. While much has been achieved in the field 
of disarmament, there is still a long way to go. In his 
speech in Berlin in June, President Obama warned of 
the danger of nuclear weapons. “As long as nuclear 
weapons exist, we are not truly safe”, he said — and he 
is right. He plans to take new steps to reduce strategic 
nuclear arsenals. He also wants to make substantial 
reductions in the number of United States and Russian 
non-strategic weapons in Europe. The Netherlands is in 
favour of those steps, strongly supports the efforts and 
wants to contribute to them.

In March of next year, the Nuclear Security Summit 
will convene in The Hague. My country’s hosting of the 
Summit is in keeping with our tradition as a country of 



peace, justice and security. Nuclear materials can play 
an important role in curing our illnesses and heating 
our homes. And fortunately, the likelihood of terrorists 
using nuclear materials in an attack is small. But if it 
did happen, the consequences for the world would be 
very serious indeed.

The Nuclear Security Summit is meant to give 
fresh impetus to global efforts to ensure nuclear 
security and prevent nuclear terrorism by making and 
implementing agreements at the highest multilateral 
level. Governments, businesses, researchers and 
organizations from many countries are working 
together to reduce the quantities of nuclear materials, 
to enhance the security of the materials that remain, 
and to combat nuclear smuggling.

The centennial of the Peace Palace is a good 
occasion to highlight the peaceful settlement of 
disputes. The Netherlands has used the celebrations 
to strengthen instruments for peaceful settlement. We 
advocate taking three interrelated steps.

First, we need to encourage countries to recognize 
the compulsory jurisdiction of the International Court 
of Justice. As States Members of the United Nations, 
we recognize the Court as a principal organ of the 
United Nations. In my view, recognizing its compulsory 
jurisdiction is a logical and necessary next step. 
Secondly, we must help countries realize how useful 
and flexible arbitration is as a way of settling disputes. 
The Security Council and the General Assembly could 
draw parties’ attention to that instrument more often 
and we should advocate it more often in the public 
debate. Thirdly, we must reduce the obstacles to the 
peaceful settlement of disputes by making alternatives 
available. This is why the Netherlands enthusiastically 
supports the Department of Political Affairs and 
non-governmental organization that promote mediation.

In his 2011 report on the responsibility to protect 
(A/65/877), the Secretary-General rightly pointed 
out the importance of mediation as a means of 
preventing atrocity crimes. National legal systems 
are the foundation of the international legal order. 
Strengthening national legal systems should make it 
possible to keep the courtrooms of the International 
Criminal Court closed.

The ICC is inextricably linked to the global chain 
of legal institutions. It delivers justice in the wake of 
international crimes, thus helping to prevent future 
offences. So it is crucial that countries continue to 
accede to the Rome Statute and that popular support 
for it be maintained. We need to ensure that countries 
that have acceded to the Statute continue to work with 
the ICC.

This year marks the sixty-fifth anniversary of 
the Universal Declaration of Human Rights and the 
twentieth anniversary of the Vienna Declaration. 
The Universal Declaration is an enduring source of 
inspiration. It was adopted without a single dissenting 
vote under the inspired leadership of Eleanor Roosevelt, 
who acted as a change agent before the expression 
was coined. Just before the vote she said, “We stand 
today at the threshold of a great event both in the life 
of the United Nations and in the life of mankind” (see 
A/PV.180).

The World Conference on Human Rights in 
Vienna underlined that human rights are universal, 
indivisible, interdependent and interrelated. Twenty 
years after Vienna, the blueprints of our human rights 
infrastructure are complete. Now it is time to ensure 
the necessary implementation, political will, capacity, 
financial resources and treaty body reforms. To that 
end, Dutch human rights policy stresses the importance 
of forging trilateral partnerships in different regions 
of the world. We focus on protecting human rights 
defenders and promoting LGBT and women’s rights.

Without development, there can be no global 
peace and security. We are fast approaching 2015, 
and have made great progress. In the next two years 
we can still make a difference and advance towards 
the Millennium Development Goals. The post-2015 
development agenda will also benefit from a single, 
unified framework. We cannot talk about the plight 
of the world’s poorest people in isolation from the 
environmental problems endangering life on our planet. 
It is crucial to ensure that development is sustainable so 
that we can balance and integrate its economic, social 
and ecological dimensions. Peace, security and the rule 
of law constitute a fourth vital element of sustainable 
development.

The key words for the post-2015 development 
agenda are better aid, more trade and stronger policy 
coherence for sustainable development. Also, we 
need to promote women’s rights. That includes sexual 
and reproductive health and rights, as well as equal 
opportunity. I have four children — two of them are 
girls. It would be unbearable for me, as a parent, if they 
did not have equal opportunity as their brothers.



It goes without saying that a nation that was built 
by claiming its lands from the sea is concerned when 
rising sea levels might endanger that claim. Therefore, 
we feel a strong solidarity with other countries that are 
threatened in the same way. The Netherlands wants to 
strengthen the synergy between climate and poverty-
reduction policies, particularly in the field of water and 
food security.

Exactly 75 years ago today, British Prime Minister 
Chamberlain said, in a radio address on the Sudetenland 
crisis,

“How horrible, fantastic, incredible it is that we 
should be digging trenches and trying on gas-masks 
here because of a quarrel in a far away country 
between people of whom we know nothing.”
Czechoslovakia was dismembered shortly afterwards. 
That was not just the fault of the signatories of 
the Munich Agreement. The entire international 
community — especially Czechoslovakia’s fellow 
democracies in Europe, including my own country, the 
Netherlands — looked the other way.
Today we can no longer pretend to know nothing of 
quarrels in faraway countries or of the people who live 
there. If we fail, it is not because of the deficiency of the 
legal instruments that we have developed. It is because 
of the international community’s deficient sense of 
responsibility. It is our duty to take responsibility in 
addressing the crisis in Syria.

The Secretary-General talked earlier this week 
about leadership and identified Nelson Mandela as a 
shining example. I wish we would all listen to “Madiba” 
more often. On Syria, we should follow the Secretary-
General’s lead and make peace and justice a reality.

Investing in the United Nations is an investment 
in our common future. We are shareholders with a 
long-term interest. We need to have the instruments for 
peace, justice and development ready for the moment 
that they can help avert catastrophe. That is why we 
invested in the Organization for the Prohibition of 
Chemical Weapons, which has now proved crucial in 
the Syrian crisis. That is why we should invest in the 
legitimacy and effectiveness of the Security Council. 
That is why we should work as hard as we can to come 
up with a clear and ambitious post-2015 sustainable 
development agenda. We are all in this together; we 
should invest together in our United Nations.

